    Case: 1:20-cv-01125 Document #: 25 Filed: 12/08/20 Page 1 of 1 PageID #:189




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                Case Number: 20-cv-1125

REPUBLIC TECHNOLOGIES (NA), LLC,
and SREAM, INC.,

                      Plaintiffs,

               v.

TOBACCO CENTER INC. and SAHER
ABD SBEIH,

                  Defendants.
____________________________________/

                                  CERTIFICATE OF SERVICE

       I, Chris Langone, an attorney, certify that I served a copy of the following documents: (1)

Plaintiff’s Motion for Entry of Default Judgment, along with Exhibits A-F; (2) Plaintiffs’

Memorandum of Law in Support of Entry of Default Judgment and (3) This Courts’ Orders

dated 11/3/20 and 11/18/20. To:

                                     Saher Abd Sbeih
                                     3815 Seward Ave.
                                     Rockford, IL 61108

Via Federal Express 2 day , addressed as above, on this 7th day of December 2020.



                                                            /s/ Christopher V. Langone
